DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I (claims 1-15) in the reply filed on 01/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The non-elected group II (claims 16-200 are withdrawn from prosecution in the application.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the center strip of the bottom wall is removed recited in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13, recites the limitation "said base wall" in line 5 and line 6
 respectively. There is insufficient antecedent basis for this limitation in the claims.
Claim 1, lines 3-6 recites the limitation “said outlet passage being defined by opposed top and bottom walls and opposed side walls, wherein said top and side walls terminate at an intersection with a boundary of the base and said base wall terminates 

Claim 13, lines 3-7, recites the limitation “said outlet passage being defined by opposed top and bottom walls and opposed side walls, wherein the top wall includes a gas injection inlet, wherein said top and side walls terminate at an intersection with a boundary of the base and said base wall terminates …and inward from said boundary”
 In particular, the plain meaning of “boundary” as defined by dictionary.com is “a line that marks the limit of an area”, therefore for top and side walls that terminate at an intersection with a boundary, reasonably means that the top and side walls terminates at the limit area or line of the base. It is therefore unclear as to how the wall of said base (i.e. base wall)  would terminate inwards or inwardly from the boundary or in other words how does the limit of said base wall be different from where it intersects with the top and side walls. The claims are therefore rendered indefinite since the metes and bounds are unascertainable. Note also that the specification para [0029] does not defines the boundary and the intersection clearly to allow one of ordinary skill in the art to appreciate the limitation as recited in the claims. For prosecution purposes, the Examiner accords no substantial patentable weight to the inward termination of the base wall from said boundary as recited in the claims. 
Claims 5 and 6 are deemed indefinite in the same manner as claim 1 as described above because these claims require the base wall to terminate at a distance from the boundary.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-4, 7, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vild (US Patent No. 5,993,728).
Regarding claim 1, Vild teaches a molten metal pump (1, see figures 1, abstract and column 3, lines 25-35) comprised of a base (14, see figure 1 and column 3, lines 25-65) defining a pumping chamber (18, see figure 1 and column 3, lines 25-65), an impeller (12, see figure 1 and column 3, lines 25-65)  disposed within said pumping chamber (18), an outlet passage (22, see figure 1 and column 3, lines 25-65) extending from said pumping chamber (18), said outlet passage being defined by opposed top and bottom walls and opposed side walls (see figures 1 and 2 shows as such), wherein said top and side walls terminate at an intersection with a boundary of the base (see in figures 1 and 2 for example the limit of the top wall, bottom wall and side wall are collinear with the base wall and therefore showing all aspects of the claim as construed by the Examiner). 
Regarding claim 2, Vild teaches a molten metal pump (1, see figure 1) in which the top wall includes a gas injection tube (24, see figures 1 and 2) with inlet (column 2, lines 36-60 and claim 1).           Regarding claim 3, Vild in figure 1 shows the wall of the base (14) extends beyond a perpendicular line through the gas injection inlet of the gas injection tube (24) and therefore meets the claimed limitation calling for the base terminating outwardly 
Regarding claim 7, Vild in figure 1 shows that the gas injection inlet of the gas injection tube (24) is formed in the top wall. 
Regarding claim 11, Vild in figure 1 shows a molten metal outlet passage (22) that comprises a block configured for mating with a pump chamber (18) exit. 
Regarding claim 13, Vild teaches a molten metal pump (1, see figures 1, abstract and column 3, lines 25-35) comprised of a base (14, see figure 1 and column 3, lines 25-65) defining a pumping chamber (18, see figure 1 and column 3, lines 25-65), an impeller (12, see figure 1 and column 3, lines 25-65)  disposed within said pumping chamber (18), an outlet passage 22, see figure 1 and column 3, lines 25-65) extending from said pumping chamber (18), said outlet passage being defined by opposed top and bottom walls and opposed side walls (see figures 1 and 2 shows as such); wherein the top wall includes a gas injection  tube (24, see figures 1 and 2) with inlet (column 2, lines 36-60 and claim 1); and wherein said top and side walls terminate at an intersection with a boundary of the base (see in figures 1 and 2 for example the limit of the top wall, bottom wall and side wall are collinear with the base wall and therefore showing all aspects of the claim as construed by the Examiner). 
 Regarding claim 14, Vild in figure 1 shows a molten metal outlet passage (22) that comprises a block configured for mating with a pump chamber (18) exit. .

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vild (US Patent No. 5,993,728) as applied to claim 1 above.
Regarding claim 8, Vild in figure 2 which illustrates the top view of the pump that is structurally the same as that of figure 2 of the claimed invention; and also shows walls that defines certain thickness, but fails to particularly shows the specific thickness of said walls; however it is well settled that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Also see MPEP 2144.04.IV.A. In this instant case, the selection of any suitable thickness to include that being claimed for the purpose of optimizing the performance of the molten metal pump would have been within the purview of one of ordinary skill in the art or obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claims 9, 10 and 12, Vild in figure 2 which illustrates the top view of 
                                                               Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cooper (US 8,178,037) and Cooper (US 8,440,135) are also cited in PTO-892.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733